Citation Nr: 0735245	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-21 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cardiac arrhythmia 
secondary to cervical stenosis with post-operative residuals 
of a bilateral laminectomy at C5-6.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The veteran had active service Army from June 1974 to June 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina.  The claims file was later transferred to the 
RO in Roanoke, Virginia.     

For the reasons indicated, the appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran alleges entitlement to service connection for 
cardiac arrhythmia secondary to his service-connected 
cervical stenosis, status post bilateral laminectomy at C5-6 
for a herniated nucleus pulpous, with history of paresthesia 
of both hands, left arm numbness and thoracic outlet 
syndrome.  In support of his claim the appellant asserts that 
Tegretol (carbamazepine) which was prescribed in 2003 to 
treat neurological manifestations of cervical stenosis had 
the unintended side effect of an irregular heartbeat. 

While the veteran has presented his claim under a secondary 
service connection theory, see 38 C.F.R. §  3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(a) 
(2007); in light of the evidence of record, the Board must 
address entitlement to service connection on a direct basis.  
In this latter regard, at the veteran's January 1970 
examination prior to his admission to West Point, an 
electrocardiogram showed an incomplete right bundle branch 
block.  The electrocardiogram was otherwise within normal 
limits.  

In November 1979, the veteran was seen for a complaint of 
chest pain over the prior two weeks.  A diagnosis was not 
rendered.  

A January 1981 hospitalization report indicates that he 
underwent evaluation for a suspected heart attack, however, 
the final assessment was rule out a heart attack.  

In October 1990, the appellant was treated for 
musculoskeletal chest pain.

At the veteran's February 1994 retirement examination an 
electrocardiogram showed evidence of sinus bradycardia.  A 
chest x-ray was normal.  A history of hospitalization for 
chest pain, with no specified diagnosis was also noted.  

In March 1994, there was an instance of atypical chest pain, 
with no diagnosed illness at the time.  Interestingly, the 
appellant's "master problem list" included the annotation 
incomplete right bundle branch block.

Following retirement from service the RO granted service 
connection for cervical stenosis, status-post bilateral 
laminectomy C5-6, with thoracic outlet syndrome and other 
neurological symptoms.  

In July 2003, the veteran was prescribed carbamazepine by VA 
to treat cervical stenosis.  In September 2003, the veteran 
complained of ringing in his ears since increasing the dosage 
of carbamazepine.  In January 2004, the veteran developed 
hyperkalemia and a low white blood cell count.  He was weaned 
off carbamazepine in favor of other treatment modalities. 

A March 2004 report from R.K., private physician, states that 
in January 2004 the veteran had an episode of chest 
palpitations which resolved after he ceased using 
carbamazepine and hyperkalemia was treated.  Subsequently, 
however, the fluttering resumed.  His medication profile 
consisted of aspirin and fish oil tablets. Dr. R.K. indicated 
that it was difficult to explain why the veteran had renewed 
palpitations, but it was possible that the fish oil was 
causing irritation.    

In a January 2005 VA neurological consultation it was stated 
the veteran previously had been tried on carbamazepine, but 
he developed premature ventricular contraction (PVC), as well 
as hyperkalemia.

Based on the foregoing the Board finds further development, 
to include a VA examination, to be in order.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007) (VA 
will provide a medical examination or obtain a medical 
opinion based on a review of the evidence of record if it is 
necessary to decide the claim).   

Additionally, the RO should undertake appropriate action to 
obtain all further records of VA medical treatment.  Thus 
far, there are on file outpatient records from the Richmond 
VA Medical Center (VAMC) dated up until August 2005.  Further 
available treatment records may help to clarify the nature 
and extent of the disability claimed.  These additional 
pertinent records should be obtained from the above VA 
medical facility.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.	The RO is to obtain all additional 
records pertaining to the veteran's 
outpatient treatment at the Richmond VA 
Medical Center dated since August 2005.  
Then associate those records obtained 
with the claims file.  

2.	Then schedule the veteran for a VA 
examination with  a cardiologist.  The 
claims folders must be made available to 
and reviewed by the examiner.  The 
examiner must address whether the veteran 
currently has a cardiac arrhythmia, right 
bundle branch block, or any similar 
disorder.  All studies and test procedures 
necessary to make this determination 
should be utilized.  For each 
cardiovascular disorder found, the 
examiner should then provide an opinion 
that addresses the following:

a)  Is it clear and unmistakably 
evident that the veteran entered the 
service with the disorder?  If so, 
was the disorder chronically 
aggravated during service beyond its 
natural progression?  If not, was it 
a chronic disorder during the 
veteran's active duty service 
between 1974 and 1994?

b)  Is a right bundle branch block a 
congenital cardiovascular defect? 

c)  Was a diagnosed cardiovascular 
disability compensably disabling 
within a year of separation from 
active duty?  This includes the 
possibility that a disorder which 
existed prior to service became 
compensably disabling within a year 
of separation from active duty.

d)  Is it at least as likely as not 
that any currently diagnosed cardiac 
arrhythmia was caused or aggravated 
by the veteran's use of Tegretol?

A complete rationale must be provided for 
any opinion offered.  If an opinion cannot 
be provided without resorting to pure 
speculation, please explain why this is 
not possible or feasible.

3.  The RO must ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action is determined to have 
not been undertaken or to have been taken 
in a deficient manner, appropriate 
corrective action need be taken.  Stegall.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Then, the RO must review any additional 
evidence and promptly readjudicate the 
veteran's claims under all appropriate 
statutory and regulatory provisions and 
legal theories.  If any benefit sought on 
appeal remains denied in any respect, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case (SSOC) that includes all evidence 
added to the file since the August 2007 
SSOC.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

